PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/888,283
Filing Date: 5 Feb 2018
Appellant(s): Ma et al.



__________________
J. Parks Workman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 27 October 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
MAINTAINED REJECTIONS
Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 11, limitation “the width of the plasma chamber at the separation grid being greater than the width of the plasma chamber at the first portion of the dielectric sidewall” does not appear to further limit claim 10 which already recites that the “width of the second portion continuously increases along a vertical axis V from the first portion of the dielectric side wall to the separation grid along.” Thus the width of the plasma chamber having the dielectric sidewall at the separation grid would already necessarily be greater than the width of the of the plasma chamber at the first portion.
Appellant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claim 10, 11, 14, 16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2014/0320017 A1 hereinafter “Chae”) in view of Alokozai et al. (US 2014/0073143 A1 hereinafter “Alokozai”), Kim (US 2006/0102286 A1), Hasebe et al. (US 2015/0167171 A1 hereinafter “Hasebe”), Cho et al. (US 2017/0301514 A1 hereinafter “Cho ‘514”) and Young et al. (US 5,903,106 hereinafter "Young").
Regarding claim 10, Chae teaches a plasma processing apparatus (comprising substrate processing device 1, Fig. 1, abstract), comprising:
	a. a processing chamber (comprising process chamber 110, Fig. 1, paragraph [0067]); 
	b. a plasma chamber (comprising 312, Fig. 1, paragraph [0071],[0079] ),
	c. a separation grid (comprising baffle 130, Fig. 1, paragraph [0067]) positioned between the processing chamber (comprising 110, Fig. 1)  and the plasma chamber (comprising 312, Fig. 1) along a vertical direction; 
	d. wherein the sidewall comprises a first portion (comprising first pillar part 3121, Fig. 2 and 3, paragraph [0080])  having a vertically oriented cylindrical surface (paragraph [0083]) and a second portion (comprising second pillar part 3122, Fig. 2 and 3, paragraph [0080]), the second portion (comprising 3122, Fig. 2 and 3) of the sidewall extending from the first portion (comprising 3121, Fig. 2 and 3) to the separation grid (comprising 130, Fig. 1 ), wherein the apparatus comprises a first induction coil (comprising first electromagnetic field inducer 3131, Fig. 2 and 3, paragraph [0076]-[0078]) positioned about the first portion (comprising 3121, Fig. 1) of the sidewall, the apparatus comprising a second induction coil (comprising second electromagnetic field inducer 3132, Fig. 2 and 3, paragraph [0076]-[0078]) positioned about the second portion (comprising 3122, Fig. 2 and 3) of the sidewall and adjacent to the separation grid (comprising 130, Fig. 1), wherein the second induction coil (comprising 3132, Fig. 2 and 3) is configured to generate a plasma adjacent to the separation grid (comprising 130, Fig. 1).
Chae does not explicitly teach the plasma chamber comprises a dielectric sidewall; the second portion having a frusto-conical surface, the second portion flaring from the first portion of the dielectric sidewall to the separation grid at an angle, wherein a width of the second 
Chae is silent as to the specific material of the plasma chamber.
However, Alokozai disclose a plasma chamber (comprising insulating confinement vessel 136 including plasma generation region 108, Fig. 1, paragraph [0049]) comprising a dielectric (i.e. quartz) sidewall as suitable material for a plasma chamber to separate a plasma generation area from an outside ambient environment  (paragraph [0049]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a material such as a dielectric (i.e. quartz) as a material for the plasma chamber (Chae: comprising 312, Fig. 1) in view of teachings of Alokozai in the apparatus of Chae as a known suitable material for a plasma chamber that would suitably insulate and contain the plasma chamber from an outside ambient environment (Alokozai: paragraph [0049]).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Alokozai further teaches that the shape of the dielectric sidewall (comprising 136, Fig. 1; comprising 802, Fig. 8; comprising 902, Fig. 9) of the plasma chamber can have different shapes including a first portion (comprising 808, Fig. 8, paragraph [0052]; comprising 906, Fig. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shape of the plasma chamber (Chae: 312, Fig. 1) such that the second portion (Chae: comprising 3122, Fig. 2 and 3) flares from the first portion (Chae: 3121, Fig. 2 and 3) of the dielectric sidewall to the separation grid, wherein a diameter of the second portion continuously increases along a vertical axis V from the first portion of the dielectric sidewall to the separation grid in view of teachings of Alokozai (Fig. 8 and 9, paragraph [0050]-[0053]) in the apparatus of Chae to enable forming a laminar flow regime in the plasma generation region which provides a stable predictable flow regime for radical/plasma transport (Alokozai: paragraph [0051]) and prevents backflow (Alokozai: paragraph [0024]). Further it would be obvious when changing the shape of the plasma chamber of Chae  in view of Alokozai 
Chae in view of Alokozai as applied above do not explicitly teach that second portion of the dielectric sidewall has a frusto-conical surface; wherein the apparatus comprises a grounded Faraday shield positioned between the first induction coil and the first portion of the dielectric sidewall and between the second induction coil and the second portion of the dielectric sidewall; wherein the Faraday shield is a unitary structure; wherein a density of spaces in the grounded Faraday shield adjacent the first portion of the dielectric sidewall is different than a density of spaces of the grounded Faraday shield adjacent the second portion of the dielectric sidewall.
However, Kim teaches a plasma chamber (comprising 120, Fig. 1, paragraph [0029]) having a first portion (i.e. upper cylindrical portion) and a second portion (i.e. lower portion flaring from upper cylindrical portion) which is frusto-conical.
Additionally, Alokozai teaches selecting the shape of the plasma chamber (136, Fig. 1) to changes the flow dynamics within the plasma generation region to enable a laminar flow regime for stable predictable flow (paragraph [0050]-[0053]).
Further, Hasebe teaches that a conical shape (Fig. 3B) in a lower portion of a plasma generation chamber can eliminate turbulent flow (paragraph [0043]-[0045]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a shape/configure the shape of the plasma chamber such that an inner surface of the second portion of the dielectric sidewall is frusto-conical (see teachings of Kim, Fig. 1) in view of teachings of Kim, Alokozai, and Hasebe in the apparatus of Chae in view of Alokozai as a known suitable alternative shape of a portion of a plasma chamber which would 
Furthermore, examiner has noted that the specification does not disclose specific criticality or benefit to the shape of the second portion being “frusto-conical” and “the second portion flaring from the first portion of the dielectric sidewall to the separation grid at an angle, wherein a width of the second portion continuously increases along a vertical axis V from the first portion of the dielectric sidewall to the separation grid along the angle.” In fact, the specification merely state that the shape of the second portion is “generally frusto-conical inner surface” resulting in a larger width at the second portion than at the first portion (paragraph [0051]). Additionally, the courts have ruled that the selection of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. (In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (See MPEP 2144.04 IV.B.).
Chae in view of Alokozai, Kim, and Hasebe as applied above do not explicitly teach wherein the apparatus comprises a grounded Faraday shield positioned between the first induction coil and the first portion of the dielectric sidewall and between the second induction coil and the second portion of the dielectric sidewall; wherein the Faraday shield is a unitary structure; wherein a density of spaces in the grounded Faraday shield adjacent the first portion of the dielectric sidewall is different than a density of spaces of the grounded Faraday shield adjacent the second portion of the dielectric sidewall.
However, Cho ‘514 teaches a plasma processing apparatus comprising a grounded Faraday shield (600, Fig. 1) positioned between a first induction coil (421, Fig. 1) and the first portion of a sidewall and between the second induction coil (422, Fig. 1) and a second portion of the sidewall (paragraph [0075], claim 11); and wherein the grounded Faraday shield is a unitary structure (shown in Fig. 1 as a unitary structure) (paragraph [0075]). Cho ‘514 further teaches 
It would be obvious to one of ordinary skill in the art before the claimed invention to provide a unitary grounded Faraday shield positioned between the first induction coil and the first portion of the dielectric sidewall and between the second induction coil and the second portion of the dielectric sidewall in view of teachings of Cho ‘514 in the apparatus of Chae in view of Alokozai, Kim, and Hasebe as a known alternative configuration of a plasma processing apparatus which would enable shielding a portion of the electric field applied to the plasma chamber from a first and second induction coil (Cho ‘514: paragraph [0075]).
Chae in view of Alokozai, Kim, Hasebe, and Cho ‘514 as applied above do not explicitly teach wherein a density of spaces in the grounded Faraday shield adjacent the first portion of the dielectric sidewall is different than a density of spaces of the grounded Faraday shield adjacent the second portion of the dielectric sidewall.
Young teaches a plasma processing apparatus (abstract, Fig. 1) including a grounded Faraday shield (comprising shield 19, Fig. 2, 3, 5, 6; col 6 line 24-39; claim 13) with various configurations to address non-uniformities in both the azimuthal and vertical direction (col 11 line 37-40); wherein openings may vary in width and/or spacing and may extend through the to the end surface (i.e. a vertical end as shown in Fig. 5) of the shield or not (See Fig. 6 for varying openings and arrangement) to enable controlling the amount and location of electromagnetic energy coupled to the plasma (col 8 line 32-43). Young further teaches that an increased density of spaces (i.e. total area of open/unexposed regions) in a Faraday shield results in increased exposed areas which results in greater capacitive coupling of electromagnetic energy occurring (col 13 line 39-56).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the arrangement of the spaces/openings in a grounded Faraday shield by adjusting the size/width, placement, extension in the vertical direction of the Faraday 
Regarding claim 11,  Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young teaches all of the limitations of claim 10 as applied above and further teaches wherein the plasma chamber (Chae: 312, Fig. 1; Alokozai: 802, Fig. 8; 902, Fig. 9) has the width along a horizontal direction, the width of the plasma chamber at the separation grid (Chae: baffle 130, Fig. 1) greater than the width or diameter of the plasma chamber at the first portion (Chae: 3121, Fig. 2 and 3; Alokozai: 808, Fig. 8; 906, Fig. 9) of the dielectric sidewall.
Regarding claim 14, Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young teaches all of the limitations of claim 10 as applied above including a grounded Faraday shield (Cho ‘514: 600, Fig. 1; Young: 19, Fig. 6). 
 Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young as applied above does not explicitly teach wherein the density of spaces in the grounded Faraday shield is varied along the vertical axis V.
However, Young teaches a plasma processing apparatus (abstract, Fig. 1) including a grounded Faraday shield (comprising shield 19, Fig. 2, 3, 5, 6; col 6 line 24-39; claim 13) with various configurations to address non-uniformities in both the azimuthal and vertical direction (col 11 line 37-40); wherein openings may vary in width and/or spacing and may extend through the to the end surface (i.e. a vertical end as shown in Fig. 5) of the shield or not (See Fig. 6 for varying openings and arrangement) to enable controlling the amount and location of electromagnetic energy coupled to the plasma (col 8 line 32-43). Young further teaches that an increased density of spaces (i.e. total area of open/unexposed regions) in a Faraday shield 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the arrangement of the spaces/openings in a grounded Faraday shield by adjusting the size/width, placement, extension in the vertical direction of the Faraday shield (all of which affect the density of spaces/open area/exposed portions in the Faraday shield) along different portions of a plasma generating chamber including in a vertical direction in view of teachings of Young in the apparatus of Chae in view of Alokozai, Kim, Hasebe, and Cho ‘514 to enable optimizing the electromagnetic field/energy distribution for plasma generation in the vertical direction for uniform substrate processing (Young: col 11 line 37-40, col 13 line 39-56).
Regarding claim 16, Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young teaches all of the limitations of claim 10 as applied above and Chae further teaches a gas injection port (comprising gas supply port 325, Fig. 1, paragraph [0071]) operable to inject a process gas adjacent to a vertically oriented cylindrical surface (as understood in Fig. 1 of Chae) of the sidewall (sidewall of the plasma chamber was modified in claim 10 to be dielectric in view of teachings of Alokozai as detailed above).
Regarding claim 21, Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young teaches all of the limitations of claim 10 as applied above and Chae further teaches wherein the first induction coil (comprising 3131, Fig. 2 and 3) is positioned at a first vertical position along the vertical direction and the second induction coil (comprising 3132, Fig. 2 and 3) is positioned at a second vertical position along the vertical direction, the first vertical position being at the first portion (comprising 3121, Fig. 2 and 3) of the sidewall, and the second vertical position being at the second portion (comprising 3122, Fig. 2 and 3) of the sidewall.
 Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2014/0320017 A1 hereinafter “Chae”) in view of in view of Alokozai et al. (US 2014/0073143 A1 hereinafter “Alokozai”), Kim (US 2006/0102286 A1), Hasebe et al. (US 2015/0167171 A1 hereinafter “Hasebe”), Cho et al. (US 2017/0301514 A1 hereinafter “Cho ‘514”) and Young et al. (US 5,903,106 hereinafter "Young") as applied to claims 10, 11, 14, 16, and 21 above and further in view of Nagorny et al. (US 2014/0197136 A1 hereinafter “Nagorny”).
Regarding claim 15, Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young as applied above do not explicitly teach a gas injection insert disposed within the plasma chamber.
However, Nagorny teaches a plasma processing apparatus (plasma reactor 100, Fig. 1) comprising a gas injection insert (comprising 140, Fig. 1) disposed within the plasma chamber (120, Fig. 1) which enables confining the gas/electrons in the active region to improve processing efficiency (paragraph [0030]-[0032]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a gas injection insert disposed within the plasma chamber in view of teachings of Nagorny in the apparatus of Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young to enable confining gas/electrons in the active region to improve processing efficiency (Nagorny: paragraph [0030]-[0031]).
Claim 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2014/0320017 A1 hereinafter “Chae”) in view of in view of Alokozai et al. (US 2014/0073143 A1 hereinafter “Alokozai”), Kim (US 2006/0102286 A1), Hasebe et al. (US 2015/0167171 A1 hereinafter “Hasebe”), Cho et al. (US 2017/0301514 A1 hereinafter “Cho ‘514”) and Young et al. (US 5,903,106 hereinafter "Young") as applied to claims 10, 11, 14, 16, and 21 above and further in view of George et al. (US 2004/0244691 A1 hereinafter “George”).
Regarding claim 23, Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young as applied above teaches all of the limitations of claim 10 above including a grounded Faraday shield having varying density of spaces (see teachings of Young), but do not explicitly teach 
However, Young teaches a plasma processing apparatus (abstract, Fig. 1) including a grounded Faraday shield (comprising shield 19, Fig. 2, 3, 5, 6; col 6 line 24-39; claim 13) with various configurations to address non-uniformities in both the azimuthal and vertical direction (col 11 line 37-40); wherein openings may vary in width and/or spacing and may extend through to the end surface (i.e. a vertical end as shown in Fig. 5) of the shield or not (See Fig. 6 for varying openings and arrangement) to enable controlling the amount and location of electromagnetic energy coupled to the plasma (col 8 line 32-43). Young further teaches that an increased density of spaces (i.e. total area of open/unexposed regions) in a Faraday shield results in increased exposed areas which results in greater capacitive coupling of electromagnetic energy occurring (col 13 line 39-56).
Further, George teaches providing a density of spaces (i.e. slot opening area) being asymmetric and having greater total opening area in an upper portion than a lower portion of a Faraday shield (shield arrangement 600, Fig. 10e-g, paragraph [0070]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the density of the spaces (i.e. open area/exposed area) in the grounded Faraday shield adjacent the first portion of the dielectric sidewall compared to the density of spaces (i.e. open area/exposed area) in the grounded Faraday shield adjacent the second portion of the dielectric shield in view of teachings of Young and George in the apparatus of Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young to enable optimizing/balancing the electromagnetic field/energy distribution for plasma generation in the first and second portions (i.e. upper and lower portions) of the plasma chamber (Young: col 11 line 37-40, col 13 line 39-56).
claim 24, Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young as applied above teaches all of the limitations of claim 10 above including a grounded Faraday shield having varying density of spaces (see teachings of Young), but do not explicitly teach wherein the grounded Faraday shield adjacent the first portion of the dielectric sidewall is less than the density of spaces in the grounded Faraday shield adjacent the second portion of the dielectric side wall.
However, Young teaches a plasma processing apparatus (abstract, Fig. 1) including a grounded Faraday shield (comprising shield 19, Fig. 2, 3, 5, 6; col 6 line 24-39; claim 13) with various configurations to address non-uniformities in both the azimuthal and vertical direction (col 11 line 37-40); wherein openings may vary in width and/or spacing and may extend through to the end surface (i.e. a vertical end as shown in Fig. 5) of the shield or not (See Fig. 6 for varying openings and arrangement) to enable controlling the amount and location of electromagnetic energy coupled to the plasma (col 8 line 32-43). Young further teaches that an increased density of spaces (i.e. total area of open/unexposed regions) in a Faraday shield results in increased exposed areas which results in greater capacitive coupling of electromagnetic energy occurring (col 13 line 39-56).
Further, George teaches providing a density of spaces (i.e. slot opening area) being asymmetric and having greater total opening area in a lower portion than an upper portion of a Faraday shield (Fig. 4, paragraph [0049]; Fig. 8a, paragraph [0061]).
 It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the density of the spaces (i.e. open area/exposed area) in the grounded Faraday shield adjacent the first portion of the dielectric sidewall compared to the density of spaces (i.e. open area/exposed area) in the grounded Faraday shield adjacent the second portion of the dielectric shield in view of teachings of Young and George in the apparatus of Chae in view of Alokozai, Kim, Hasebe, Cho ‘514, and Young to enable optimizing/balancing the electromagnetic field/energy distribution for plasma generation in the first and second .
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim 11 rejection under U.S.C. 112(b) is withdrawn.
(2) Response to Argument
Appellant’s arguments filed 27 October 2021 have been fully considered but they are not found persuasive as discussed in detail hereunder.
Claim Rejections– 35 USC § 112 (d)
Appellant argues (brief page 8) regarding U.S.C. 112(d) rejection of claim 11, that because claim 10 discloses a width of a second portion of a dielectric wall and because claim 11 further defines a width of the plasma chamber, which may include a first portion and a second portion, the limitations of claim 11 are further limiting.
Examiner respectfully disagrees and responds that the plasma chamber comprises the dielectric wall having the first portion and the second portion as recited in claim 10 wherein claim 10 further specifies the configuration of the dielectric wall of the plasma chamber as "the second portion of the dielectric sidewall extending from the first portion to the separation grid" and  "a width of the second portion continuously increases along a vertical axis V from the first portion of the dielectric sidewall to the separation grid along the angle." Thus the width of the plasma chamber comprising the dielectric sidewall at the separation grid would necessarily be greater than the width of the plasma chamber at the first portion and claim 11 limitation "wherein the plasma chamber has a width along a horizontal direction, the width of the plasma chamber at the separation grid being greater than the width of the plasma chamber at the first portion of the dielectric sidewall" is not considered to further limit claim 10.

Claim Rejections - 35 USC § 103
Appellant argues (brief page 9-11) regarding U.S.C. 103 rejection of independent claim 10 Cho is completely silent with respect to an apparatus comprising a Faraday shield disposed between a first induction coil and a vertically oriented portion of a dielectric sidewall and between a second induction coil and an angled portion of the dielectric wall. Appellant further argues that even if the proposed combinations were further modified to include the Faraday shield provided in Cho, the cited references still fail to teach an apparatus comprising a Faraday shield that (1) is a unitary structure, (2) is disposed between a first induction coil and a vertically oriented portion of a dielectric sidewall, and (3) is disposed between a second induction coil and an angled portion of a dielectric sidewall having a frusto-conical surface.
Examiner responds regarding claim 10 to Appellant’s arguments against the references (Cho et al. (US 2017/0301514 A1 hereinafter “Cho ‘514”)) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the combination of Chae, Alokozai, Kim and Hasebe establishes the configuration of first and second induction coils and the plasma chamber having a vertically oriented portion of a dielectric sidewall and a second induction coil positioned at an angled portion of a dielectric sidewall having a frusto-conical surface, as discussed in detail in claim 10 rejection above. Cho ‘514 teaches a unitary grounded Faraday shield (600, Fig. 1) positioned between a first induction coil (421, Fig. 1) and the first portion of a sidewall and between the second induction coil (422, Fig. 1) and a second portion of the sidewall (paragraph [0075], claim 11). Cho ‘514 further teaches that the Faraday shield (600, Fig. 1) shields a portion of the electric field applied to the plasma chamber (discharge chamber 142, Fig. 1). It would be obvious to one of ordinary skill in the art before the claimed invention to provide a unitary grounded Faraday shield positioned between the first induction coil (Chae: 3131, Fig. 2 and 3) and the first portion of the dielectric 
Appellant argues (brief page 11) regarding U.S.C. 103 rejection of independent claim 10 that Cho fails to remedy the cited references in teaching "a density of spaces in the grounded Faraday shield adjacent the first portion of the dielectric sidewall is different than a density of spaces of the grounded Faraday shield adjacent the second portion of the dielectric sidewall," as recited in claim 10.
Examiner responds that Cho is cited to teach a unitary Faraday shield. Cho is not cited to teach limitation "a density of spaces in the grounded Faraday shield adjacent the first portion of the dielectric sidewall is different than a density of spaces of the grounded Faraday shield adjacent the second portion of the dielectric sidewall." Young teaches that the configurations of the spaces/openings of a Faraday shield are a result-effective variable enabling controlling the amount and location of electromagnetic energy coupled to the plasma (col 8 line 32-43). Additionally, Young teaches various configurations of Faraday shields having different density of spaces in the upper region of the shield compared to the lower region of the shield (see in particular Fig. 6) to address non-uniformities in both an azimuthal and vertical direction (col 11 line 37-40). It would have been obvious to one of ordinary skill in the art to optimize the arrangement of the spaces/openings in a grounded Faraday shield by adjusting the size/width, placement, extension in the vertical direction of the Faraday shield (all of which affect the density of the spaces or open or exposed areas in the Faraday shield) along different portions of 
Appellant argues (brief page 12-14) regarding U.S.C. 103 rejection of independent claim 10 that because Young is silent regarding a cylindrical first portion and a frusto-conical second portion and does not disclose first and second coils, Young does not teach or suggest "wherein the apparatus comprises a grounded Faraday shield positioned between the first induction coil and the first portion of the dielectric sidewall and between the second induction coil and the second portion of the dielectric sidewall…wherein a density of spaces in the grounded Faraday shield adjacent the first portion of the dielectric sidewall is different than a density of spaces of the grounded Faraday shield adjacent the second portion of the dielectric sidewall" as required by present claim 10.
Examiner responds regarding claim 10 to Appellant’s arguments against the references (Young) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the combination of Chae, Alokozai, Kim and Hasebe establishes the configuration of first and second induction coils and the plasma chamber having a vertically oriented portion of a dielectric sidewall and a second induction coil positioned at an angled portion of a dielectric sidewall having a frusto-conical surface, as discussed in detail in claim 10 rejection above. Young is not cited to teach the configuration of the first and second induction coils or the plasma chamber. Young is cited to teach that arrangement of openings or exposed areas (i.e. spaces) in a Faraday shield is a result-effective variable which affects the amount of electromagnetic field/energy distribution of plasma (see Young: col 6 line 26-28 ,col 11 line 37-40, col 13 line 39-56), as discussed in detail above in claims rejections. It would have been 
Appellant argues (brief page 14) regarding U.S.C. 103 rejection of independent claim 10 that Young further fails to teach the density of spaces as disclosed in claim 10. More specifically, density is interpreted in light of Merriam-Webster dictionary as the "quantity …per unit area" and the density of spaces is the quantity of spaces per unit area of the shield material. Young is directed to increasing the size of the opening 33 (e.g. width, length), not the number of openings 33. Therefore, Young fails to teach "a density of spaces in the grounded Faraday shield adjacent the first portion of the dielectric sidewall is different than a density of spaces of the grounded Faraday shield adjacent the second portion of the dielectric sidewall," as provided in present claim 10.
Examiner respectfully disagrees and responds, limitation “density of spaces” is interpreted in light of Specification paragraph [0044] which recites “a density of spaces in the grounded Faraday shield 234 (e.g., density of shield material relative to holes or spaces)”, in other words the “density of spaces” is understood to be the ratio of exposed or open areas compared to unexposed areas where the shield material is disposed. Young teaches in col 6 line 26-28 “by configuring the area of exposed to unexposed regions, and the placement of such exposed and unexposed region in the shield 19” the “amount and distribution of electromagnetic energy coupled to the plasma” is controlled (see also Young col 11 line 37-40 and col 13 line 39-56). Thus, Young teaches that arrangement of openings or exposed areas (i.e. spaces) in a 
Appellant argues (brief page 14-15) regarding U.S.C. 103 rejection of claim 14, it would not be obvious to one skilled in the art to modify the size of an opening, per Young to affect the density of spaces along the vertical axis V, as disclosed in claim 14 since modifying the cited art in view of Young as proposed in the Final Office action fails to teach "wherein the density of spaces in the grounded Faraday shield is varied along the vertical axis V" as recited in claim 14.
Examiner responds regarding claim 14, Young teaches more than adjusting the size of an opening. More specifically, in claim 14 rejection Young teaches in col 6 line 26-28  “by configuring the area of exposed to unexposed regions, and the placement of such exposed and unexposed region in the shield 19” the “amount and distribution of electromagnetic energy coupled to the plasma” is controlled  (see also Young col 11 line 37-40 and col 13 line 39-56). Thus, Young teaches that the arrangement of the openings or exposed areas (i.e. spaces) in a Faraday shield is an optimizable result-effective variable which affects the amount of electromagnetic field/energy distribution of plasma, as discussed in detail above in claims rejections. It would have been obvious to one of ordinary skill in the art to optimize the arrangement of the spaces/openings in a grounded Faraday shield by adjusting the size/width, 
Appellant argues (brief page 15) regarding U.S.C. 103 rejection of claim 15 that none of the cited references including Nagorny teach or suggest “a grounded Faraday shield positioned between the first induction coil and the first portion of the dielectric sidewall and between the second induction coil and the second portion of the dielectric sidewall” and “a density of spaces in the grounded Faraday shield adjacent the first portion of the dielectric sidewall is different than a density of spaces of the grounded Faraday shield adjacent the second portion of the dielectric sidewall,” as recited in claim 10.
Examiner responds regarding claim 15 and Nagorny, the Nagorny is only cited to teach the limitations of claim 15 and not the limitations of claim 10. The combination of cited art Chae, Alokozai, Kim, Hasebe, Cho ‘514, and Young with regards to claim 10 are discussed in detail in claims rejections above and explained further in the response to arguments above.
Appellant argues (brief page 16-18) regarding U.S.C. 103 rejection of claim 23-24 the George and Young fails to teach or suggest "wherein the density of spaces in the grounded shield adjacent the first portion of the dielectric sidewall is greater than the density of spaces in the grounded Faraday shield adjacent the second portion of the dielectric sidewall" as recited in claim 23.
Examiner responds regarding claims 23, that George teaches a density of spaces (i.e slot opening area) being asymmetric and having a greater total area in an upper portion than a lower portion of a faraday shield (600, Fig. 10e-g, paragraph [0070]). Young teaches in col 6 line 26-28 “by configuring the area of exposed to unexposed regions, and the placement of such 
Additionally, in view of the above remarks regarding independent claim 10, it would also be obvious to reject dependent claims 11, 11, 14, 15, 16, 21, 23, 24 over additionally cited references Nagorny and George as also detailed in the Office Action.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                                                                                                                                                                                                                                Conferees:

/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716     

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.